The jurisdiction of this Court cannot be taken away but by express negative words. Where an appeal is not allowed by law, a certiorari is the proper remedy; for suppose injustice done in the proceedings either by the Court or jury, must the party have no relief against it because he is not allowed an appeal? No, surely. He shall then have such remedy as suits his case, and a certiorari has been used as the proper one for many years back. This certiorari was obtained on an affidavit stating the grounds of requiring a new trial. That is not contradicted by any cross-affidavit, and is to be taken as true. Therefore, let a new trial be granted.
NOTE. — Upon the first point, see Allen v. Williams, 2 N.C. 17;Fryar v. Blackmore, post, 374; Street v. Clark, 1 N.C.; Perry v. Perry,4 N.C. 617; Dongan v. Arnold, 14 N.C. 99; Swaim v. Fentress, ibid, 601.
(246)